¶43 (concurring) — I concur in the reasoning and result reached by the majority. The majority opinion tacitly acknowledges the Jains’ claims for attorney fees were not extinguished by section 16(b) of The Securities Exchange Act of 1934.48
Appelwick, C.J.
¶44 I would however explicitly hold that section 16(b) is not a bar to malpractice claims under state tort law. Rather the act limits the relief available under those claims by precluding indemnification for profits disgorged for violation of the act. The unavailability of indemnity will be dispositive of claims in some cases, but not necessarily all.
Reconsideration denied February 12, 2008.
Review denied at 164 Wn.2d 1022 (2008).

 Codified at 15 U.S.C. § 78p(b).